Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  153850                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  BRONSON HEATH CARE GROUP, INC.,                                                                                    Justices
  d/b/a BRONSON METHODIST HOSPITAL,
             Plaintiff-Appellee,
  v                                                                SC: 153850
                                                                   COA: 324847
                                                                   Kalamazoo CC: 2014-000011-NF
  TITAN INSURANCE COMPANY,
            Defendant/Third-Party Plaintiff-
            Appellant
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Third-Party Defendant-Appellee.

  _______________________________________/

        On order of the Court, the application for leave to appeal the March 15, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2017
           a0315
                                                                              Clerk